Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions


Claims 1-30 are pending.  
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that Group I and II relate to overlapping subject matter that should and would be efficiently examined together is found convincing. Group I this thus examined together with Group II.
Claims 24-30 are withdrawn.
Claims 1-23 are examined on the merits.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 9, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Omura (US 5,720,304).
viral infection, a mixture of DHA (thus an antioxidant), 180 mg with EPA (thus the claim eicosapentaenoic acid), 120 mg as an antiviral agent 4 times/day, and 100 mg of Chinese parsley tablets 3 times/day to remove localized Hg deposits were given with drug uptake enhancement by both strong Shiatsu massage to the representation areas for both sides of the brain (on the upper part of the distal phalange of both middle fingers), and light from a battery-operated flashlight held directly on these organ representation areas on the fingers or on the occipital area of the skull over the cardiovascular representation area of the Medulla Oblongata (thus a cardiovascular condition, thus claim 2 is met). Six days later the Cytomegalovirus infection had disappeared not only from the original sites, but all five `hiding places` were also virus free. Although I no longer experienced the mild cognitive symptoms (thus the complication comprises cognitive brain function, thus claim 6 is met) caused by the Cytomegalovirus infection of the hippocampal area, Alpha streptococcus infection with dull pain persisted in the roots of the two teeth despite treatment with Wyeth Arnoxicillin, 500 mg, 4 times/day, with drug uptake enhancement for almost one month (col 21, last paragraph bridging col 22).
Omura teaches there was presence of abnormal Thromboxane B.sub.2 which indicates marked microcirculatory disturbance (thus blood clot or thrombosis). Localized Hg deposits and abnormally elevated levels of Uric acid were also found. Based on prior experience, these  Thromboxane B.sub.2, indicated that no antibiotic would be able to reach the infected area (col 14, lines 5-11).
Omura teaches an approximately 45 year old, white Brazilian female Rheumatologist has had pain in her shoulders, elbows, wrists and finger joints for the past 15 years. The pain became so severe during the 6 months before she was examined by the inventor that she found it difficult to button her clothing, drive her car, and pursue her clinical practice. Examination with the Bi-Digital O-Ring Test revealed Herpes Simplex Type I infection starting at the 1st cervical and extending to the 12th thoracic vertebra on the right side. The infection was distributed from the midline, of the spine across the right side of the body to the front midline. On the corresponding left side of the body, Herpes Simplex Type II infection (thus a method of treating or reducing a complication of a viral infection) was found. Localized deposits of Thromboxane B.sub.2 and Hg were found on both sides (thus blood clot or thrombosis that forms in the vascular system, thus claim 3 is met, thus fibrin formation in the vascular system, thus claim 5 is met, thus claim 11 is met). The Bi-Digital O-Ring Test indicated that Sundown EPA, 180 mg, with DHA, 120 mg, and Chinese parsley (thus an antiplatelet agent, thus claim 9 is met) tablets, 100 mg, taken 4 times/day was the most potentially effective medication. Two drug uptake enhancement methods were used. Strong Shiatsu massage of 1-2 minutes duration on the representation areas for the upper extremities on both hands was combined with application of stored (+) Qi Gong energy paper for 1 minute to the cardiovascular area at the back of the head over the Medulla Oblongata after taking medication. Three days after treatment began the symptoms were significantly reduced. Two weeks later she was again able to drive her car since most of the pain had disappeared (col 18, lines 24-49).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 11-14, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kiliaan et al (WO 2001084961 A2).
Kiliaan et al teach the present invention relates to a nutritional preparation suitable for the prevention and/or treatment of vascular disorders, comprising the following fractions: (a) long chain polyunsatd. fatty acids; (b) phospholipids, which fraction contains at least two different phospholipids selected from the group consisting of phosphatidylserine; phosphatidylinositol, phosphatidylcholine and phosphatidylethanolamine; (c) compds. which are a factor in methionine metabolism, which fraction contains at least one member selected from the group consisting of folic acid, vitamin B12, vitamin B6, magnesium and zinc; (d) citrate or citric acid; and (e) huperzine A or its analog. Vascular disorder is atherosclerosis, arteriosclerosis, hypercholesterolemia, hyperlipidemia, elevated blood pressure, angina pectoris, dementia syndromes, cerebrovascular accidents, temporary disorders associated with ischemia, Raynaud's syndrome, vein thrombosis (thus a method of treating or preventing venous thrombosis, thus claim 11 b is met, thus vein, thus claims 12 and 18 are met), postpartum thrombosis, myocardial infarction, varicose veins, thromboanginitis obliterans, and atherosclerosis obliterans, while the sec. vascular disorder is dementia syndromes (thus claim 6 is met), cognitive degeneration or hearing loss. For example, capsules for use by demented persons three times a day were prepared containing docosahexaenoic acid 50 mg, eicosapentaenoic acid 75 mg, phospholipids 250 mg, folic acid 200.mu.g, vitamin B12 25 mg, Huperzia serrata extract 100 mg, vitamin B1 100 mg, coenzyme Q10 10 mg, vitamin E 200 mg (thus claims 4 and 5 are met; thus an antioxidant, thus claims 7 and 8 are met), and Ginkgo biloba extract 120 mg. The nutritional 
Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Omura as applied to claims 1-3, 5, 6, 9, and 11 above, and further in view MUELLER-BURZLER (DE 202005007462 U1).
The teachings of Omura are set forth above and applied as before.
The teachings of Omura do not specifically teach vitamin E; neither does Omura teaches treating deep vein thrombosis.
MUELLER-BURZLER teaches (I) is useful for treating chronic viral infections (specifically Epstein-Barr virus, Coxsackie virus, cytomegalovirus or herpes virus infections) cytomegalovirus and herpes virus were treated once daily with a composition containing (per 5 kg of body weight) 4 mg vitamin C, 1.5 mg vitamin E, 0.2 mg coenzyme Q10, 0.07 mg carotenoids, 1.25 micrograms selenium, 0.7 mg zinc and 0.12 mg copper, the infections were cured within 11-14 days even in the case of severe infections. The natural nutrient and trace element components of (I) have a strongly synergistic effect in stimulating the immune system and curing chronic viral infections. A rapid curative effect is obtained (see Abstract). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition comprising Vitamin E from MUELLER-BURZLER into the composition of Omura since MUELLER-BURZLER teaches treating cytomegalovirus or herpes virus infections with a composition comprising vitamin E. Therefore, one of the ordinary skill in the art would have been motivated to use the composition comprising vitamin E from MUELLER-BURZLER into the composition of Omura so as to enhance the efficacy for the treatment of cytomegalovirus or herpes virus infections.
It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Omura to treat deep vein thrombosis since the composition is effective in treating venous thrombosis, and deep vein thrombosis is a type of vein thrombosis.
          From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 1-6, and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Omura as applied to claims 1-3, 5, 6, 9, and 11 above, and further in view Yu (CN 101492456 A).
The teachings of Omura are set forth above and applied as before.
The teachings of Omura do not specifically teach a coumarin or a coumarin derivative; neither does Omura teaches treating deep vein thrombosis.
Yu teaches CLAIM is included for an antiviral composition comprising coumarin compounds as main active ingredient (0.05-90 wt.%) or their esters, salts or extracts; amantadine, moroxydine, ribavirin, vidarabine monophosphate, lamivudine, acyclovir, famciclovir, ganciclovir, cytomegalovirus, penciclovir, zidovudine, didanosine, zalcitabine, stavudine, abacavir and/or thymosin; and carrier. The coumarin compounds of formula (I), or their esters, salts, or extracts is used in preparation of antiviral drugs and antiviral composition useful for suppressing virus, including influenza virus, parainfluenza virus, measles virus, mumps virus, herpesvirus, adenovirus, respiratory syncytial virus, poliovirus, Coxsackie virus or enteric cytopathic human orphan virus. The composition is injection, germ-free injection powder, tablet, capsule, spirit, powder, granule, syrup, solution, tincture, aerosol, powder spray or suppository (all claimed) (see Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the coumarin from Yu into the composition 
It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Omura to treat deep vein thrombosis since the composition is effective in treating venous thrombosis, and deep vein thrombosis is a type of vein thrombosis.
          From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Omura as applied to claims 1-3, 5, 6, 9, and 11 above, and further in view of Chilton et al (US 8343753 B2).
The teachings of Omura are set forth above and applied as before.
The teachings of Omura do not specifically teach fish oil comprising EPA; neither does Omura teaches treating deep vein thrombosis.
Chilton et al teach the cardioprotective benefits of fish oil have been largely attributed to 20 and 22 carbon fatty acids such as eicosapentaenoic acid (EPA, 20:5n-3) and docosahexanoic acid (DHA, 22:6, n-3) whose enrichment in cells and plasma lipoproteins results in decreased inflammation, thrombosis, blood pressure, arrhythmias, endothelial activation, and plasma triglyceride (TG) concentrations (col 1, lines 48-56).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use fish oil comprising EPA from Chilton et al into the composition of Omura since Chilton et al teach the cardioprotective benefits of fish oil have been largely attributed to 20 and 22 carbon fatty acids such as eicosapentaenoic acid (EPA, 20:5n-3) and docosahexanoic acid (DHA, 22:6, n-3) whose enrichment in cells and plasma lipoproteins results in decreased inflammation, thrombosis, therefore, one of the ordinary skill in the art would have been motivated to use to use fish oil comprising EPA from Chilton et al into the composition of Omura so as to enhance the efficacy for the treatment of thromobosis.
It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Omura to treat deep vein thrombosis since the composition is effective in treating venous thrombosis, and deep vein thrombosis is a type of vein thrombosis.
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 11-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiliaan et al as applied to claims 11-14, and 18 above, and further in view of Yokoyama et al (US 2006/0217352 Al).

The teachings of Kiliaan et al do not specifically teach the incorporation of aspirin into the composition or the dosage of aspirin; neither do the combination teaches the treatment of deep vein thrombosis.
Yokoyama et al teach method for treating thrombosis (see Title). Yokoyama et al teach carious drugs are currently used for the treatment of thrombosis. Exemplary such drugs include antiplatelets which suppress platelet aggregation such as aspirin, ticlopidine, eicosapentaenoic acid (EPA), dipyridamole, and dilazep hydrochloride, and anticoagulants which suppress blood coagulation factor such as warfarin, heparin, low molecular weight heparin, and argatroban. These drugs are used either alone or in combination of two or more [0003].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine aspirin from Yokoyama et al into the composition of EPA in Kiliaan et al since Yokoyama et al teach method for treating thrombosis, and exemplary drugs include aspirin, and EPA, etc., and these drugs are used either alone or in combination of two or more. Therefore, one of the ordinary skill in the art would have been motivated to incorporate aspirin from Yokoyama et al into the composition of EPA in Kiliaan et al to enhance the effect for treating thrombosis.
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claims 1-8, 10-14, 18-21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiliaan et al as applied to claims 11-14, and 18 above, and further in view of Sirin et al (Sirin et al, Jugular vein thrombosis associated with upper respiratory tract infection. Heart Surgery Forum, (February 2012) Vol. 15, Supp. SUPPL. 1, pp. S42. Abstract Number: OP-254).
The teachings of Kiliaan et al are set forth above and applied as before.
The teachings of Kiliaan et al do not specifically teach administering coumarin; neither do Kiliaan et al teach the subject suffering from a viral or bacterial infection, or deep vein thrombosis.
Sirin et al teach OBJECTIVE: Jugular vein thrombosis is a venous disorder rarer than deep vein thrombosis of lower extremities an may cause fatal complications like pulmonary embolism and sepsis.  Jugular vein thrombosis may occur without any underlying predisposing factor, following jugular catheterization or otological infection or as a part of paraneoplastic syndrome.  We recently experienced a 67-year-old male with jugular vein thrombosis following upper respiratory tract infection.  Because this is a rare condition but may cause serious complications, it has been reported and the probable etiology has been discussed.  METHODS: The patient, who had no complaint priorly, admitted to the neurology department with the complain of dizziness.  Physical examination revealed no signs but a histroy of upper respiratory tract infection 10 days before.  Laboratory results were within normal range.  Carotid and vertebral arterial and venous color doppler ultrasound and neck ultrasound revealed jugular vein thrombosis and multinodular thyroid, respectively.  Cranial magnetic resonance imaging showed no pathological feature.  Venous magnetic resonance angiography revealed left jugular vein 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use coumarin to treat vein thrombosis with viral or bacterial infection from Sirin et al into the composition of Kiliaan et al since Sirin et al teach treating vein thrombosis with sinus infection with coumarin. Since both of the references teach treating vein thrombosis, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Omura to treat deep vein 
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiliaan et and Sirin et al al as applied to claims 1-8, 10-14, 18-21, and 23 above, and further in view of Yokoyama et al (US 2006/0217352 Al).
The teachings of Kiliaan et al and Sirin et al are set forth above and applied as before.
The teachings of Kiliaan et al and Sirin et al do not specifically teach the incorporation of aspirin into the composition or the dosage of aspirin; neither do the combination teaches the treatment of deep vein thrombosis.
Yokoyama et al teach method for treating thrombosis (see Title). Yokoyama et al teach carious drugs are currently used for the treatment of thrombosis. Exemplary such drugs include antiplatelets which suppress platelet aggregation such as aspirin, ticlopidine, eicosapentaenoic acid (EPA), dipyridamole, and dilazep hydrochloride, and anticoagulants which suppress blood coagulation factor such as warfarin, heparin, low molecular weight heparin, and argatroban. These drugs are used either alone or in combination of two or more [0003].
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine aspirin from Yokoyama et al into the composition of EPA in Kiliaan et al since Yokoyama et al teach method for treating thrombosis, and exemplary drugs include aspirin, and EPA, etc., and these drugs are used either alone or in combination of two or more. Therefore, one of the ordinary skill in the art would have been motivated to incorporate aspirin from Yokoyama et al into the composition of EPA in Kiliaan et al to enhance the effect for treating thrombosis.
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655